Bigelow, J.
The description in the deeds, under which Polly Chaplin claims title to the premises in controversy, clearly conveyed an estate in common. The grantor distinctly declares it to be “ one acre of woodland lying in common with my other woodland,” and adds, by way of greater certainty, at the end of the description as applicable to all the parcels conveyed by the deed, the words “ the above all lying in common and undivided.” This language clearly imports an intent to convey only an undivided interest. There is certainly nothing in the deed from which it can be inferred that the grantor intended to sever one acre from the residue of the lot. On the contrary, there are *497no boundaries, monuments or lines given, by which an estate in severalty could be ascertained and designated out of the grant.
Nor is there any uncertainty as to the quantity or proportion of the woodland which was conveyed in common. By a grant of one acre lying in common and undivided, out of a larger parcel, the grantee takes that proportion which one acre bears to the whole parcel owned by the grantor. In the present case, if the woodland described in the deed consisted of six acres, Polly Chaplin became entitled by the grant to one undivided sixth part thereof. This case is widely different from Phillips v. Tudor, 10 Gray, . That was a case of a conveyance, by a tenant in common, of a certain quantity of the common estate, without any words indicating an intent to convey an undivided interest. It was a conveyance in severalty by a tenant in common; not, as in the present case, a conveyance, by the owner of an entire lot, of an aliquot portion of the estate.
The defendant was entitled to rely on the title of Polly Chaplin under his answer. He was not bound to set out the nature or extent of his title. It was sufficient for him to justify his entry by stating that he acted under her authority, by virtue of a title in her as owner of the premises or some part thereof.

Exceptions overruled.